DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 which are directed to an invention non-elected with traverse in the reply filed on December 29, 2021.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue. 
The prosecution of this case is closed except for consideration of the above matter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
System for efficient manufacturing of a plurality of high-quality semiconductor single crystals by physical vapor transport


Claim Objections
The objection to claim 7 is withdrawn in view of applicants’ amendment to the claim. 

Drawings
The objection to the drawings is withdrawn in view of applicants’ amendments to the drawings and specification.  

Claim Interpretation
The 35 U.S.C. 112(f) interpretation of claim 1 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 7 is withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory double patenting rejection of claims 1-5 is withdrawn in view of applicants’ claim amendments.  

Allowable Subject Matter
Claims 1-11 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a system for simultaneously manufacturing more than one single crystal of a semiconductor material by physical vapor transport (PVT), the system comprising:  a plurality of reactors, each reactor comprising:  an inner chamber adapted to accommodate a PVT growth structure comprising a crucible having a source material compartment containing a source material and at least one crystal seed arranged in a respective growth compartment of the PVT growth structure for growing at least one single crystal from the source material inside the PVT growth structure; a gas feed to supply doping and/or gaseous compounds, from a gas supply, to the inner chamber; and a heating system associated with the reactor and adapted to heat the PVT growth structure arranged inside the inner chamber; and a common vacuum channel connecting a number of connected reactors of the plurality of reactors, the number of connected reactors is at least two, the common vacuum channel is connectable to a vacuum pump system for creating and/or controlling a common gas phase condition in the inner chamber of the number of connected reactors, the common vacuum channel connects the number of connected reactors in a serial manner so that one of the reactors of the number of connected reactors is directly connected to the vacuum pump system and the other reactors of the number of connected reactors are evacuated, by the vacuum pump system, via the common vacuum channel as recited in the context of claim 1. Dependent claims 2-11 and 21 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. 2010-037189 to Tanizaki, et al. (hereinafter “Tanizaki”).  In Figs. 1-4 and ¶¶[0031]-[0041] Tanizaki teaches an embodiment of a plurality of crystal growth systems (110a)-(110f) which each have an inner chamber adapted for the growth of a single crystal semiconductor.  The crystal growth systems (110a)-(110f) are connected to each other within a common vacuum chamber (101) which includes an introduction port (101a) and a discharge port (101b) which are necessarily connectable to a vacuum pump system.  However, Tanizaki does not teach, disclose, or reasonably suggest that the crystal growth systems (110a)-(110f) are individually connected in series to a common vacuum channel in the manner recited in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714